Exhibit 99.5 PRESS RELEASE New Gold Announces a 16% Increase in Production, 17% Decrease in Cash Cost in the Third Quarter 2009 and Enhanced Value for its El Morro Project (All figures are in US dollars unless otherwise stated) November 3, 2009 – VANCOUVER, BC – New Gold Inc. (“New Gold”) (TSX and NYSE AMEX – NGD) today announced unaudited financial and operational results for the third quarter ended September 30, 2009. Gold production was 79,531 ounces in comparison to 68,801 ounces in the same quarter in 2008. Earnings from mine operations increased by 67% to $22.6 million from $13.5 million in the third quarter of 2008. Q3 2009 Highlights · 16% increase in gold sales to 77,645 ounces from 67,156 ounces in the corresponding quarter in 2008 · 17% decrease in total cash cost(1) per ounce sold, net of by-product sales, to $470 from $565 in the corresponding quarter of 2008 · Cash and cash equivalents of $242.6 million at September 30, 2009 · Recent El Morro announcement increased the market value of the project “We are very pleased to report increased production and reduced cash cost in the third quarter, which demonstrates that we continue to deliver on our operational targets and we fully expect to continue on this trend going forward. The company has built tremendous momentum over the last six months and plans to continue to enhance value through assets such as El Morro and delivering on our growth strategy.” said Robert Gallagher, President and Chief Executive Officer. Third Quarter Financial Review In the third quarter 2009, earnings from mine operations were $22.6 million in comparison to $13.5 million in the third quarter of 2008. Third quarter net earnings were $4.1 million, or $0.01 per basic share, in comparison to a net loss of $148.9 million, or $0.70 per basic share, in the same period in 2008.
